Title: To James Madison from Charles Pinckney, 26 May 1801
From: Pinckney, Charles
To: Madison, James



(Private)
Dear SirMay 26: 1801 In Charleston
I wish to mention to you a circumstance & to request your reparation of a Wrong done by Mr: Pickering during his administration to the most valuable republican Paper we ever had in this State. I mean the one called the City Gazette & Daily advertiser & published lately by Messieurs Freneau & Paine in Charleston & now by MacIver & Williams.
Sometime in 1799 this Paper first published the Strictures on Jonathan Robbens[’]s Case & afterwards some moderate ones in reply to the Defenders of that measure. They had previously to this been always the paper employed to publish the Laws & official acts of the Government & notifications & advertisements of the heads of Departments, but immediately on the appearance of Robbens’s Case Mr: Pickering then Secretary, & under whose Letter Robbens was delivered, in a pretty high Stile of authority took from them all the public printing of the United States & gave it to one of the most high toned & abusive federal Papers in the Union—one supported almost entirely by the British Interest here & which still continues it’s abuse as appears by the papers I inclose of the last Week. Our Citizens here are anxious the printing of the United States should be restored to the City Gazette & request me to send You this information & to hope that the heads of Departments will also do so. I will be obliged to You to mention it to Mr Gallatin & Generals Smith & Dearborn as it is hurtful to our republican citizens feelings to see this paper the official announcer of the acts & advertisements of our present administration.

In filling up two Vacancies for this City & two for Saint Thomas’s Our republican ticket prevailed in all & as soon as We can get the Collectors Place & the growing & very great influence of the Custom house in the hands of a decided & able republican We shall in future be able to make this place, I mean Charleston one of the strongholds of republicanism, but whileever the influence of the Custom house is against us, Our Elections for Charleston are difficult. I have represented this to the President & am hopeful Mr Daniel Doyley will be appointed Collector by the last of August as a City Election comes on in September which the republicans are anxious to carry. I know your Wish to see this state act completely with the republican interest & therefore I mention these things confidentially to You. Being always with the greatest regard & respect Dear Sir Yours Truly
Charles Pinckney
 

   
   RC (NjMoHP).



   
   Peter Freneau and Seth Paine had published the Charleston City Gazette and Daily Advertiser for six years when, in January 1801, John M’Iver and David R. Williams took over the paper. Jefferson decided that “the printing the laws shd be restored to the same paper from which Pickering took it” (Brigham, History and Bibliography of American Newspapers, 2:1025–26; notes filed under D’Oyley [DNA: RG 59, LAR, 1801–9]).



   
   As “A South Carolina Planter” in the late summer and early fall of 1799, Pinckney had written a series of newspaper essays, reprinted in the Philadelphia Aurora, the first of which criticized the federal district court (and article 27 of the Jay treaty, by which it acted) for surrendering to British authorities a man who claimed to be Jonathan Robbins of Connecticut but whom the British consul in Charleston suspected of being a royal subject wanted for mutiny. Pinckney noted the threat to American liberties contained in this decision, reached without a jury trial and despite Robbins’s citizenship papers; he called for firmness toward France and Britain alike (Three Letters, Written, and Originally Published, under the Signature of a South Carolina Planter [Philadelphia, 1799]).



   
   See John H. Wolfe, Jeffersonian Democracy in South Carolina (Chapel Hill, N.C., 1940), p. 170, for an attack on Jefferson’s appointments policy published in the 1 Aug. 1801 issue of the Charleston S.C. State Gazette.



   
   Daniel D’Oyley, who was Pinckney’s cousin, had been elected treasurer of the lower division of the state in December 1799 (and was later accused of improprieties at that post). He sought federal patronage in 1801, but Jefferson, learning D’Oyley was “a republican from selfish & interested principles,” did not appoint him to office (Edgar et al., Biographical Directory of the South Carolina House of Representatives, 3:192–93; “Memoranda on Appointments,” Kline, Papers of BurrMary-Jo Kline, ed., Political Correspondence and Public Papers of Aaron Burr (2 vols.; Princeton, N.J., 1983)., 1:541–42, 545 n. 14; ibid., 2:624–25 n. 1, 627–28 n.).


